DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated February 16, 2021 was submitted on May 17, 2021.  Claim 1 was amended.  Claims 2, 3, 5 and 10 were previously canceled.  Claims 1, 4 and 6-9 are currently pending.
Applicant’s amendments to claim 1 have overcome the prior art rejections of claims 1, 4 and 6-9 (¶¶ 9-19 of the non-final Office Action).  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection of these claims has made as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites that applying the adhesive composition to a small initial portion of the display relative to the surface of the display area.  This subject matter was not properly described in the application as filed.  The applicant asserts that this subject matter is supported by [0042] of the specification (pg. 4, 2nd full ¶ of the amendment).  However, this paragraph of the specification discloses that the entire area of the lower surface of the glass film member 110 is adhered to the display area of the portable display 10 by using the adhesive layer 120.  Nothing in this paragraph or any other portion of the specification as filed discloses applying the adhesive composition to a “small initial portion” of the display relative to the surface of the display area and loading the glass film member onto the display to disperse and flow the adhesive composition as recited in amended claim 1.
Claims 4 and 6-9 depend either directly or indirectly from claim 1 and therefore also lack written support in the specification as filed for the reasons set forth above with respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The limitation "small initial portion of an exterior display relative to the surface of the display area" in claim 1 is relative terminology which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, “small” is being construed as less than half of the surface of the display area.
Claims 4 and 6-9 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over VanNorden et al. (U.S. Patent Application Publication No. 2012/0180935 A1, cited in previous Office Action) in view of Dymax®, UV Display Bonding Adhesives Provide Fast, Clear, Bubble-Free, Optically Clear Bonds” (2014, cited in previous Office Action), Probst (U.S. Patent Application Publication No. 2016/0095241 A1, cited in previous Office Action) and Inoue et al. (U.S. Patent No. 5,852,484).
Regarding claim 1, VanNorden discloses a method for protecting an exterior display on a portable device (Abstract of VanNorden, method of optical bonding two substrates; [0055] of VanNorden, first substrate may be glass display of electronic device and second substrate may be protective transparent sheet of glass), the method comprising the steps of: applying an adhesive composition onto only an initial portion of an exterior display area of the portable device so as 
VanNorden does not specifically disclose positioning a portable device having an exterior display for application of a protective glass film and applying the adhesive composition directly onto a display area of the portable device.  Moreover, VanNorden discloses that the first substrate can be a glass display of an electronic device such as a cell phone screen ([0055] of VanNorden) but does not specifically disclose bonding the second substrate to the display while the display is assembled to the device.  Probst, however, discloses attaching an adhesive to a 
VanNorden does not specifically disclose that the adhesive composition/fill material has a viscosity in the range of from 1 to 500 cps.  VanNorden, however, discloses that the fill material may be an optically clear adhesive that cures under UV light ([0055] of VanNorden).  Dymax® discloses optically clear display bonding adhesives that maximize light transmission and reduce air entrapment (pg. 1 of Dymax®).  Dymax® discloses a resin (Product 9701) that 
VanNorden does not specifically disclose that loading the glass film onto the exterior display of the portable device comprises the step of initially positioning the glass film at an angle in the range of from about 5° to about 30° relative to a flat area of the exterior display.  VanNorden, however, discloses initially tilting the second substrate with respect to the first substrate at an angle of 0 to 20 ° during bonding ([0077] of VanNorden).  VanNorden therefore clearly teaches a range of angles that overlaps the claimed ranges (i.e., angles of 5 to 20° with respect to claim 3 and 5 to 15° with respect to claim 4) with the present invention.  VanNorden therefore would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
VanNorden does not specifically disclose applying the adhesive composition to a small initial portion of the display relative to the surface of the display area.  Inoue, however, discloses a method of bonding glass substrates to each other comprising applying a liquid adhesive composition to a small initial area of the first substrate, placing an edge of the second substrate on the first substrate and gradually inclining the second substrate along the second substrate to spread the adhesive between the substrates (FIGS. 2B and 2C, 6:37-44 of Inoue).  According to Inoue, using this method results in a panel with better display properties without air bubbles 
Regarding claim 4, VanNorden does not specifically disclose that loading the glass film comprises the step of positioning the glass film at an angle in the range of from about 5 to about 15 ° relative to a flat area of the exterior display.  VanNorden, however, discloses initially tilting the second substrate with respect to the first substrate at an angle of 0 to 20 ° during bonding ([0077] of VanNorden).  VanNorden therefore clearly teaches a range of angles that overlaps the claimed ranges (i.e., angles of 5 to 15°) with the present invention.  VanNorden therefore would render the claimed method obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 6, VanNorden does not specifically disclose that the method further comprises the step of creating a barrier layer on a lower surface of the glass film member to prevent spreading of fluid adhesive composition to other areas of the portable device.  Rather, VanNorden discloses providing a dam along a perimeter of the first substrate (i.e., the glass display of the electronic device) ([0059] of VanNorden, dam #35 applied along perimeter of predefined area of first substrate #10 where fill material #5 dispensed; dam acts as retainer for fill material).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to place the dam on the second substrate rather than the first substrate in the method of VanNorden.  Moreover, as set forth in the MPEP, the courts 
Regarding claim 7, VanNorden does not specifically disclose that the barrier layer is created only along an edge of the glass protective film.  VanNorden, however, discloses placing the dam along a perimeter of the first substrate that acts as a retainer for the fill material ([0059] of VanNorden).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to create a barrier only along an edge of the second substrate.  One of skill in the art would have been motivated to do so in order to allow the fill material to flow to the edges of the second substrate thereby maximizing the bonded area between the substrates.
Regarding claim 8, VanNorden discloses that the barrier layer comprises a water-repellent and oil-repellent material ([0059] of VanNorden, dam material may include UV cure adhesive; UV cured adhesive would inherently possess some water and oil repellency).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Dymax®, UV Display Bonding Adhesives (2014), Probst and Inoue as applied to claim 1 above as evidenced by Dymax® Display Lamination Guidelines, 9701, 9702, & 9703 Adhesives (2013, cited in previous Office Action).
Regarding claim 9, VanNorden does not specifically disclose that the adhesive composition is self-leveling to prevent generation of air bubbles between the glass protective film and the display.  As set forth above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that VanNorden teaches application of a fill material to cover a large majority of the first substrate and that it would therefore not have been obvious for one of skill in the art to apply the adhesive to only a small initial portion of the first substrate as recited in claim 1 (pg. 5, 1st full ¶ of the amendment).  While VanNorden, however, discloses that the fill material may cover a “large majority” of first the substrate ([0067] of VanNorden), VanNorden also discloses that various patterns and movements may be used to apply the fill material ([0067] of VanNorden).  The newly cited Inoue reference provides motivation to apply the adhesive to only a “small initial portion” of the first substrate (FIGS. 2B-2C of Inoue). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746